811 F.2d 1505Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William N. HOLLAND, Jr., Plaintiff-Appellant,andKay F. Holland, Plaintiff,v.Catherine R. RATINER;  Wills & Van Metre Inc.;  County ofFairfax;  Wayne M. Huggins, Defendants-Appellees.
No. 86-1592.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 12, 1986.Decided Feb. 2, 1987.

Before RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
William N. Holland, appellant pro se.
Pamela Anne Sargent, Office of the Attorney General;  Douglas L. Pierson;  Robert Lyndon Howell, County Attorney's Office;  Robert S. Corish, Slenker, Brandt, Jennings & Johnston, for appellees.
PER CURIAM:


1
William N. Holland appeals from an order of the district court entered April 15, 1986, dismissing Civil Action No. 85-1323-A because the matters raised in that action had been resolved in Civil Action No. 85-0967-A.  We affirm.


2
William N. Holland initially filed this civil rights and fair housing suit in the District Court for the District of Columbia against four defendants.  That court transferred the suit as to two defendants to the District Court for the Eastern District of Virginia on June 25, 1985, and the Eastern District of Virginia assigned the suit C/A No. 85-0967-A.  The suit as to the remaining two defendants was transferred to the Eastern District of Virginia on September 30, 1985.  Due to a clerical error, the second half of the suit was assigned a different civil action number by the Eastern District of Virginia, C/A No. 85-1323-A.


3
The parties, however, litigated the entire case under C/A No. 85-0967-A.  Holland has not appealed from the dispositive orders entered in favor of the four defendants in C/A No. 85-0967-A.  Rather, his only appeal has been from the order entered in C/A No. 85-1323-A, dismissing the duplicative action on the basis that all matters had been disposed of in the initial action.


4
It was clearly proper for the district court to dismiss C/A No. 85-1323-A based upon the prior litigation of the identical matters in C/A No. 85-0967-A.  No appeal having been noted in C/A No. 85-0967-A, the merits of the orders entered in that action are not before us.


5
The district court's dismissal of C/A No. 85-1323-A is affirmed.  We dispense with oral argument because the facts and legal contentions are adequately developed in the materials before the Court and argument would not aid the decisional process.


6
AFFIRMED.